                                                                                                     Case 2:21-cv-00053-MTL Document 1 Filed 01/13/21 Page 1 of 10



                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                              2
                                                                                                  ZOLDAN LAW GROUP, PLLC
                                                                                              3   14500 N. Northsight Blvd., Suite 133
                                                                                                  Scottsdale, AZ 85260
                                                                                              4   Tel & Fax: 480.442.3410
                                                                                              5   mzoldan@zoldangroup.com
                                                                                                  jbarrat@zoldangroup.com
                                                                                              6
                                                                                                  Attorneys for Plaintiff
                                                                                              7
                                                                                              8
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                              9
                                                                                             10                                     DISTRICT OF ARIZONA

                                                                                             11   Breanna Grigsby, an Arizona resident;                         Case No.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12                        Plaintiff,
                                                                                             13
                                                                                                         v.                                           VERIFIED COMPLAINT
                                                                                             14
                                                                                                  Citynewsandtalk.com, LLC, an Arizona
                                                                                             15   company; and Troy Warren, an Arizona
                                                                                                  resident;
                                                                                             16
                                                                                             17                        Defendants.                      (Jury Trial Requested)
                                                                                             18
                                                                                             19          Plaintiff Breanna Grigsby (“Plaintiff”), for her Verified Complaint against

                                                                                             20   Defendants Citynewsandtalk.com, LLC (“CNT”); and Troy Warren (“Defendants”),
                                                                                             21
                                                                                                  hereby alleges as follows:
                                                                                             22
                                                                                                                                    NATURE OF THE CASE
                                                                                             23
                                                                                             24          1.     Plaintiff brings this action against Defendants for their unlawful failure to

                                                                                             25   pay minimum wage in violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219
                                                                                             26
                                                                                                  (hereinafter “FLSA”); A.R.S. §§ 23-362 - 23-364 (“Arizona Minimum Wage Statute”
                                                                                             27
                                                                                                  or “AMWS”); and failure to make timely payment of wages under the Arizona Wage
                                                                                             28
                                                                                                  Statute, A.R.S. §§ 23-350 – 23-355 (“Arizona Wage Statute” or “AWS”).
                                                                                                    Case 2:21-cv-00053-MTL Document 1 Filed 01/13/21 Page 2 of 10



                                                                                              1          2.     This action is also brought to recover minimum wage compensation,
                                                                                              2
                                                                                                  liquidated damages, treble damages, and statutory penalties resulting from Defendants’
                                                                                              3
                                                                                                  violations of the FLSA and AMWS.
                                                                                              4
                                                                                              5          3.     This action is also brought to recover unpaid wages, treble damages, and

                                                                                              6   statutory penalties resulting from Defendants’ violations of the AWS.
                                                                                              7
                                                                                                                               JURISDICTION AND VENUE
                                                                                              8
                                                                                                         4.     This Court has jurisdiction over the subject matter and the parties hereto
                                                                                              9
                                                                                             10   pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          5.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  all or a substantial part of the acts or omissions giving rise to the claims occurred in the
                                                                                             13
                                                                                                  state of Arizona.
                                                                                             14
                                                                                             15          6.     Plaintiff was employed by Defendants in this District.

                                                                                             16                                           PARTIES
                                                                                             17
                                                                                                         7.     At all relevant times to the matters alleged herein, Plaintiff Breanna Grigsby
                                                                                             18
                                                                                                  resided in the District of Arizona.
                                                                                             19
                                                                                             20          8.     Plaintiff Breanna Grigsby was a full-time employee of Defendants from on

                                                                                             21   or around November 30, 2020 until on or around December 26, 2020.
                                                                                             22
                                                                                                         9.     At all relevant times, Plaintiff Breanna Grigsby was an employee of
                                                                                             23
                                                                                                  Defendants as defined by 29 U.S.C. § 203(e)(1).
                                                                                             24
                                                                                             25          10.     At all relevant times, Plaintiff Breanna Grigsby was an employee of

                                                                                             26   Defendants as defined by A.R.S. § 23-362(A).
                                                                                             27          11.    At all relevant times, Plaintiff Breanna Grigsby was an employee of
                                                                                             28
                                                                                                  Defendants as defined by A.R.S. § 23-350(2).
                                                                                                     Case 2:21-cv-00053-MTL Document 1 Filed 01/13/21 Page 3 of 10



                                                                                              1          12.        Defendant CNT is a company authorized to do business in Arizona.
                                                                                              2
                                                                                                         13.        Defendant CNT was Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                                                                                              3
                                                                                                         14.        Defendant CNT was Plaintiff’s employer as defined by A.R.S. § 23-362(B).
                                                                                              4
                                                                                              5          15.        Defendant CNT was Plaintiff’s employer as defined by A.R.S. § 23-350(3).

                                                                                              6          16.        Defendant Troy Warren is an Arizona resident.
                                                                                              7
                                                                                                         17.        Defendant Troy Warren has directly caused events to take place giving rise
                                                                                              8
                                                                                                  to this action.
                                                                                              9
                                                                                             10          18.        Defendant Troy Warren is the owner of CNT.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          19.        Defendant Troy Warren is the President of CNT.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         20.        Defendant Troy Warren is the Director of CNT.
                                                                                             13
                                                                                                         21.        Defendant Troy Warren is a manager of CNT.
                                                                                             14
                                                                                             15          22.        Defendant Troy Warren is an employer of CNT.

                                                                                             16          23.        Defendant Troy Warren has been at all relevant times Plaintiff’s employer as
                                                                                             17
                                                                                                  defined by 29 U.S.C. § 203(d).
                                                                                             18
                                                                                                         24.        Defendant Troy Warren has been at all relevant times Plaintiff’s employer as
                                                                                             19
                                                                                             20   defined by A.R.S. § 23-362(B).

                                                                                             21          25.        Defendant Troy Warren has been at all relevant times Plaintiff’s employer as
                                                                                             22
                                                                                                  defined by A.R.S. § 23-350(3).
                                                                                             23
                                                                                                         26.        The FLSA defines “employer” as any individual who acts directly or
                                                                                             24
                                                                                             25   indirectly in the interest of an employer in relation to an employee. Therefore, under the

                                                                                             26   FLSA, Defendant Troy Warren is an employer.
                                                                                             27          27.        Defendant Troy Warren had to the authority to hire and fire employees.
                                                                                             28
                                                                                                         28.        Defendant Troy Warren had to the authority to hire and fire Plaintiff Breanna
                                                                                                    Case 2:21-cv-00053-MTL Document 1 Filed 01/13/21 Page 4 of 10



                                                                                              1   Grigsby.
                                                                                              2
                                                                                                         29.    Defendant Troy Warren interviewed and hired Plaintiff Breanna Grigsby.
                                                                                              3
                                                                                                         30.    Defendant Troy Warren supervised and controlled Plaintiff’s work schedules
                                                                                              4
                                                                                              5   or the conditions of Plaintiff’s employment.

                                                                                              6          31.    Defendant Troy Warren instructed Plaintiff Breanna Grigsby that she was
                                                                                              7
                                                                                                  expected to attend a Zoom call to touch base a few times a week.
                                                                                              8
                                                                                                         32.    Defendant Troy Warren determined the rate and method of Plaintiff’s
                                                                                              9
                                                                                             10   payment of wages.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          33.    Defendant Troy Warren would send Plaintiff Breanna Grigsby payment
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  through Zelle.
                                                                                             13
                                                                                                         34.    As a person who acted in the interest of the previously identified corporate
                                                                                             14
                                                                                             15   entity in relation to the company’s employees, Defendant Troy Warren is subject to

                                                                                             16   individual and personal liability under the FLSA.
                                                                                             17
                                                                                                         35.    Plaintiff further informed, believes, and thereon alleges that each of the
                                                                                             18
                                                                                                  Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,
                                                                                             19
                                                                                             20   as alleged herein.

                                                                                             21          36.       Defendants, and each of them, are sued in both their individual and corporate
                                                                                             22
                                                                                                  capacities.
                                                                                             23
                                                                                                         37.    Defendants are jointly and severally liable for the injuries and damages
                                                                                             24
                                                                                             25   sustained by Plaintiff.

                                                                                             26          38.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                                                                                             27   commerce or the production of goods for commerce.
                                                                                             28
                                                                                                         39.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                                                                                                    Case 2:21-cv-00053-MTL Document 1 Filed 01/13/21 Page 5 of 10



                                                                                              1   interstate commerce.
                                                                                              2
                                                                                                        40.    Plaintiff, in her work for Defendants, regularly handled goods produced and
                                                                                              3
                                                                                                  transported in interstate commerce.
                                                                                              4
                                                                                              5         41.    Plaintiff would use the Internet for email communication and research

                                                                                              6   purposes.
                                                                                              7
                                                                                                        42.    Plaintiff used a program called Basecamp for intraoffice communication.
                                                                                              8
                                                                                                        43.    Plaintiff is a covered employee under individual coverage.
                                                                                              9
                                                                                             10                                FACTUAL ALLEGATIONS
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11         44.    The entity Defendant is an online news source.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                        45.    On or around November 30, 2020, Plaintiff Breanna Grigsby commenced
                                                                                             13
                                                                                                  employment with Defendants as a Digital Marketing Content Worker.
                                                                                             14
                                                                                             15         46.    Plaintiff’s primary job duties included curating news content for the website.

                                                                                             16         47.    Plaintiff was expected to post at least 25 articles to the site per day.
                                                                                             17
                                                                                                        48.    From on or around November 30, 2020 until December 26, 2020, Plaintiff
                                                                                             18
                                                                                                  Breanna Grigsby was supposed to be paid at a rate of $16.00 an hour.
                                                                                             19
                                                                                             20         49.    Plaintiff was a non-exempt employee.

                                                                                             21         50.    Over a two-week span, Plaintiff Breanna Grigsby estimates that she is owed
                                                                                             22
                                                                                                  49 hours of work.
                                                                                             23
                                                                                                        51.    Plaintiff Breanna Grigsby is owed her final paycheck in the amount of
                                                                                             24
                                                                                             25   $784.00.

                                                                                             26         52.    Defendants failed to properly compensate Plaintiff for her hours worked.
                                                                                             27         53.    Plaintiff, therefore, did not receive her FLSA minimum wage or Arizona
                                                                                             28
                                                                                                  minimum wage.
                                                                                                    Case 2:21-cv-00053-MTL Document 1 Filed 01/13/21 Page 6 of 10



                                                                                              1            54.   Defendants wrongfully withheld wages from Plaintiff by failing to pay all
                                                                                              2
                                                                                                  wages due on her next paycheck.
                                                                                              3
                                                                                                           55.   Defendants refused and/or failed to properly disclose or apprise Plaintiff of
                                                                                              4
                                                                                              5   her rights under the FLSA.

                                                                                              6            56.   Defendants failed to post and keep posted in a conspicuous place the required
                                                                                              7
                                                                                                  poster / notice explaining their employee rights under the FLSA pursuant to 29 C.F.R. §
                                                                                              8
                                                                                                  516.4.
                                                                                              9
                                                                                             10            57.   Defendants’ failure and/or refusal to compensate Plaintiff at the rates and
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   amounts required by the FLSA were willful.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                                                 COUNT I
                                                                                             13             (FAILURE TO PAY MINIMUM WAGE – FLSA – 29 U.S.C. § 206)
                                                                                             14            58.   Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                             15
                                                                                                  set forth herein.
                                                                                             16
                                                                                                           59.   At all relevant times, Plaintiff was employed by Defendants within the
                                                                                             17
                                                                                             18   meaning of the FLSA.
                                                                                             19            60.   Plaintiff was an employee entitled to the statutorily mandated minimum
                                                                                             20
                                                                                                  wage.
                                                                                             21
                                                                                                           61.   Defendants have intentionally failed and/or refused to pay Plaintiff’s
                                                                                             22
                                                                                             23   minimum wage according to the provisions of the FLSA.

                                                                                             24            62.   As a direct result of Defendants’ violations of the FLSA, Plaintiff has
                                                                                             25
                                                                                                  suffered damages by not receiving compensation in accordance with 29 U.S.C.§ 206.
                                                                                             26
                                                                                                           63.   In addition to the amount of unpaid minimum wages owed to Plaintiff, she is
                                                                                             27
                                                                                             28   entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.

                                                                                                  § 216(b).
                                                                                                    Case 2:21-cv-00053-MTL Document 1 Filed 01/13/21 Page 7 of 10



                                                                                              1           64.   Defendants’ actions in failing to compensate Plaintiff, in violation of the
                                                                                              2
                                                                                                  FLSA, were willful.
                                                                                              3
                                                                                                          65.   Defendants knew Plaintiff was not being compensated full minimum wages
                                                                                              4
                                                                                              5   for time worked.

                                                                                              6           66.   Defendants knew their failure to pay minimum wage was a violation of the
                                                                                              7
                                                                                                  FLSA.
                                                                                              8
                                                                                                          67.   Defendants have not made a good faith effort to comply with the FLSA.
                                                                                              9
                                                                                             10           68.   Plaintiff is also entitled to an award of attorneys’ fees and other statutory
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   damages pursuant to 29 U.S.C. § 216(b).
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                                              COUNT II
                                                                                             13        (FAILURE TO PAY MINIMUM WAGE – ARIZONA MINIMUM WAGE
                                                                                                                             STATUTE)
                                                                                             14
                                                                                             15           69.   Plaintiff incorporates by reference all of the above allegations as though fully

                                                                                             16   set forth herein.
                                                                                             17
                                                                                                          70.   At all relevant times, Plaintiff was employed by Defendants within the
                                                                                             18
                                                                                                  meaning of the Arizona Minimum Wage Statute.
                                                                                             19
                                                                                             20           71.   Defendants intentionally failed and/or refused to pay Plaintiff’s full

                                                                                             21   minimum wages according to the provisions of the Arizona Minimum Wage Statute.
                                                                                             22
                                                                                                          72.   In addition to the amount of unpaid minimum wage owed to Plaintiff, she is
                                                                                             23
                                                                                                  entitled to recover an additional amount equal to twice the underpaid wages and interest
                                                                                             24
                                                                                             25   pursuant to A.R.S. § 23-364(g).

                                                                                             26           73.   Plaintiff is also entitled to an award of attorneys’ fees and costs pursuant to
                                                                                             27   A.R.S. § 23-364(g).
                                                                                             28
                                                                                                     Case 2:21-cv-00053-MTL Document 1 Filed 01/13/21 Page 8 of 10



                                                                                              1                              COUNT III
                                                                                                     (FAILURE TO TIMELY PAY WAGES DUE – ARIZONA WAGE STATUTE)
                                                                                              2
                                                                                              3          74.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                              4   set forth herein.
                                                                                              5
                                                                                                         75.    At all relevant times, Plaintiff was employed by Defendants within the
                                                                                              6
                                                                                                  meaning of the Arizona Wage Statute.
                                                                                              7
                                                                                              8          76.    Defendants were aware of their obligation to pay timely wages pursuant to
                                                                                              9   A.R.S. § 23-351.
                                                                                             10
                                                                                                         77.    Defendants were aware that, under A.R.S. § 23-353, they were obligated to
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                  pay all wages due to Plaintiff.
                                                                                             12
                                                                                             13          78.    Defendants failed to timely pay Plaintiff her wages due without a good faith
                                                                                             14   basis for withholding the wages.
                                                                                             15
                                                                                                         79.    Defendants have willfully failed and refused to timely pay wages due to
                                                                                             16
                                                                                                  Plaintiff.
                                                                                             17
                                                                                             18          80.    As a result of Defendants' unlawful acts, Plaintiff is entitled to the statutory
                                                                                             19   remedies provided pursuant to A.R.S. § 23-355.
                                                                                             20
                                                                                                                        CONCLUSION AND PRAYER FOR RELIEF
                                                                                             21
                                                                                                         WHEREFORE, Plaintiff prays:
                                                                                             22
                                                                                             23          A.     For the Court to declare and find that the Defendants committed the

                                                                                             24                 following acts:
                                                                                             25
                                                                                                                i. violated minimum wage provisions of the FLSA, 29 U.S.C. § 206, by
                                                                                             26
                                                                                                                      failing to pay minimum wages;
                                                                                             27
                                                                                             28                 ii. willfully violated minimum wage provisions of the FLSA, 29 U.S.C. §

                                                                                                                      206, by failing to pay minimum wages;
                                                                                                  Case 2:21-cv-00053-MTL Document 1 Filed 01/13/21 Page 9 of 10



                                                                                              1             iii. violated minimum wage provisions of the Arizona Minimum Wage
                                                                                              2
                                                                                                                Statute, by failing to pay minimum wages;
                                                                                              3
                                                                                                            iv. willfully violated minimum wage provisions of the Arizona Minimum
                                                                                              4
                                                                                              5                 Wage Statute, by failing to pay minimum wages;

                                                                                              6             v. willfully violated the Arizona Wage Statute by failing to timely pay all
                                                                                              7
                                                                                                                wages due to Plaintiff;
                                                                                              8
                                                                                                     B.     For the Court to award compensatory damages, including liquidated or
                                                                                              9
                                                                                             10             double damages, and / or treble damages, to be determined at trial;
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11      C.     For the Court to award interest on all wage compensation due accruing from
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                            the date such amounts were due under all causes of action set forth herein;
                                                                                             13
                                                                                                     D.     For the Court to award such other monetary, injunctive, equitable, and
                                                                                             14
                                                                                             15             declaratory relief as the Court deems just and proper;

                                                                                             16      E.     For the Court to award Plaintiff reasonable attorneys' fees and costs pursuant
                                                                                             17
                                                                                                            to 29 U.S.C. § 216(b), A.R.S. § 23-364(g), and all other causes of action set
                                                                                             18
                                                                                                            forth herein;
                                                                                             19
                                                                                             20      F.     Any other remedies or judgments deemed just and equitable by this Court;

                                                                                             21                                    JURY DEMAND
                                                                                             22
                                                                                                     Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                             23
                                                                                                                   RESPECTFULLY SUBMITTED January 13, 2021.
                                                                                             24
                                                                                             25                                           ZOLDAN LAW GROUP, PLLC

                                                                                             26                                     By: /s/ Jason Barrat
                                                                                                                                         14500 N. Northsight Blvd, Suite 133
                                                                                             27
                                                                                                                                         Scottsdale, AZ 85260
                                                                                             28                                          Attorneys for Plaintiff
                                                                                                    Case 2:21-cv-00053-MTL Document 1 Filed 01/13/21 Page 10 of 10



                                                                                              1                                      VERIFICATION
                                                                                              2
                                                                                                         Plaintiff Breanna Grigsby declares under penalty of perjury that she has read the
                                                                                              3
                                                                                                  foregoing Verified Complaint and is familiar with the contents thereof. The matters asserted
                                                                                              4
                                                                                              5   therein are true and based on her personal knowledge, except as to those matters stated upon

                                                                                              6   information and belief, and as to those matters, she believes them to be true.
                                                                                              7
                                                                                              8
                                                                                              9
                                                                                             10                                             _______________________
                                                                                                                                            Breanna Grigsby
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
